                                          Case 5:20-md-02966-LHK Document 44 Filed 01/28/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     NEW YORK STATE TEAMSTERS                            Case No. 20-MD-02966-LHK
Northern District of California
 United States District Court




                                         COUNCIL HEALTH AND HOSPITAL
                                  13     FUND, et al.,                                       CASE MANAGEMENT ORDER
                                  14                    Plaintiffs,
                                  15             v.
                                  16     JAZZ PHARMACEUTICALS, INC., et al.,
                                  17                    Defendants.
                                  18
                                              The parties filed their initial joint case management statement (“JCMS”) on January 15,
                                  19
                                       2021. ECF No. 21. The Court continues the February 3, 2021 case management conference to
                                  20
                                       March 24, 2021 at 2:00 p.m. The parties shall file their next JCMS by March 17, 2021.
                                  21
                                              In their initial JCMS, the parties ask the Court to (1) resolve their dispute on whether
                                  22
                                       discovery should be stayed, id. at 18–20; (2) and set a case schedule, id. at 22–24. First, the Court
                                  23
                                       denies Defendants’ request “to stay discovery pending the disposition of a dispositive [Rule 12]
                                  24
                                       motion.” Id. at 19. Discovery shall proceed according to the schedule set below.
                                  25
                                              Second, having considered the parties’ proposed case schedules, the Court sets the
                                  26
                                       following case schedule:
                                  27
                                                                                         1
                                  28
                                       Case No. 20-MD-02966-LHK
                                       CASE MANAGEMENT ORDER
                                         Case 5:20-md-02966-LHK Document 44 Filed 01/28/21 Page 2 of 3




                                        Scheduled Event                                          Date
                                   1
                                        Last Day to File Applications for Appointment of         February 5, 2021
                                   2    Interim Lead Counsel
                                   3    Last Day to Respond to Applications for Appointment February 10, 2021
                                        of Interim Lead Counsel
                                   4
                                        Last Day to File Consolidated Class Action               14 days after appointment of
                                   5    Complaint                                                Interim Lead Counsel

                                   6    Last Day to Finish Meeting and Conferring on ESI         30 days after appointment of
                                        and Confidentiality Orders                               Interim Lead Counsel
                                   7
                                        Last Day to File Joint Case Management Statement         March 17, 2021
                                   8    Further Case Management Conference                       March 24, 2021
                                   9    Last Day to File Defendants’ Motion to Dismiss the       45 days after filing of the
                                        Consolidated Class Action Complaint                      Consolidated Class Action
                                  10                                                             Complaint
                                  11    Preliminary Document Productions Due                     April 30, 2021

                                  12    Last Day to File Plaintiffs’ Opposition to Defendants’   28 days after filing of
Northern District of California




                                        Motion to Dismiss                                        Defendants’ Motion to Dismiss
 United States District Court




                                  13
                                        Last Day to File Defendants’ Reply in Support of         21 days after filing of Plaintiffs’
                                  14    Motion to Dismiss                                        Opposition to Defendants’
                                                                                                 Motion to Dismiss
                                  15
                                        Hearing on Motion to Dismiss                             June 24, 2021 at 2:00 p.m.
                                  16    Start of Full Discovery                                  7 days after a decision on
                                                                                                 Defendants’ Motion to Dismiss
                                  17
                                                                                                 if the Motion is denied in whole
                                  18                                                             or in part
                                        Last Day to File Motion for Class Certification          March 4, 2022
                                  19
                                        Substantial Completion of Fact Discovery                 March 25, 2022
                                  20    Last Day to File Opposition to Class Certification       April 8, 2022
                                  21    Last Day to File Reply in Support of Class               May 6, 2022
                                        Certification
                                  22
                                        Opening Expert Reports                                   May 20, 2022
                                  23
                                        Hearing on Motion for Class Certification                May 26, 2022 at 1:30 p.m.
                                  24    Rebuttal Expert Reports                                  June 24, 2022
                                  25    Reply Expert Reports                                     July 22, 2022
                                  26    Close of Fact and Expert Discovery                       August 12, 2022

                                  27
                                                                                      2
                                  28
                                       Case No. 20-MD-02966-LHK
                                       CASE MANAGEMENT ORDER
                                          Case 5:20-md-02966-LHK Document 44 Filed 01/28/21 Page 3 of 3




                                         Last Day to File Dispositive Motions and Daubert      September 2, 2022
                                   1     Motions
                                   2     (one per side in the entire case)
                                         Last Day to File Responses to Dispositive Motions     September 30, 2022
                                   3
                                         and Daubert Motions
                                   4     Last Day to File Replies to Dispositive Motions and   October 21, 2022
                                         Daubert Motions
                                   5
                                         Hearing on Dispositive Motions                        November 17, 2022 at 1:30 p.m.
                                   6
                                         Final Pretrial Conference                             January 26, 2023 at 1:30 p.m.
                                   7
                                         Jury Trial                                            February 13, 2023 at 9:00 a.m.
                                   8     Length of Trial                                       12 days
                                   9

                                  10   IT IS SO ORDERED.

                                  11

                                  12   Dated: January 28, 2021
Northern District of California
 United States District Court




                                  13                                                 ______________________________________
                                                                                     LUCY H. KOH
                                  14                                                 United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                                                                      3
                                  28
                                       Case No. 20-MD-02966-LHK
                                       CASE MANAGEMENT ORDER
